Elliott, J.
— This action originated before a justice of the peace. In the justice’s court, the appellee, who was the plaintiff, recovered judgment for thirty-nine dollars, and from this judgment the appellant appealed to the circuit court, where the case was again tried, and a' judgment rendered against appellant for thirty-one dollars.
There was no counter-claim or set-off pleaded by the appellant, and the appellee was content with the amount for which ho recovered judgment, and that must, therefore, be deemed to he the amount in controversy. Had the appellant been demanding a recovery of any sum from the appellee, then it might be said, that, as to him, there was a controversy about a greater sum than that named in the judgment; but there was no such claim.- The amount in controversy is the sum for which judgment was rendered, for the only controversy is, whether the appellee shall have that sum or not. That sum is all that appellee seeks to recover, and appellant’s contention is confined to a resistance of payment of that sum, and that only. There is nothing else in controversy. As the action originated before a justice of the peace, and as the amount in controversy is less than fifty dollars, the appeal must he dismissed. Sprinkle v. Toney, post, p. 592.
Appeal dismissed, at costs of appellant.